Citation Nr: 1632682	
Decision Date: 08/17/16    Archive Date: 08/24/16

DOCKET NO.  10-24 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for radiculopathy of the right upper extremity.

2. Entitlement to an effective date prior to April 30, 2007 for the grant of service connection for residuals of sprain, right wrist.  

3. Entitlement to a separate disability rating for incomplete paralysis of the external popliteal nerve (common peroneal), right lower extremity, as distinct from already service-connected right sciatic nerve radiculopathy.

4. Entitlement to an initial compensable rating for residuals, right ankle sprain.  


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel




INTRODUCTION

The Veteran served on active duty from November 1981 to October 2005.

This case was originally before the Board of Veterans' Appeals (Board) from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.    

In March 2014 the Board denied higher ratings for hypothyroidism and lumbar spine degenerative disc disease, and remanded the remainder of the case for conducting further development of the evidence.  Then by February 2015 rating decision the RO granted claims then on appeal for service connection for bilateral plantar fasciitis with hallux valgus, peripheral neuropathy of the left upper extremity, cervical spine disorder and left ankle disorder.  The awarded claims     are no longer part of this case.     

The Veteran appealed the March 2014 Board decision to the U.S. Court of Appeals for Veterans Claims (Court).  Subsequently, the Veteran's attorney and VA's Office of General Counsel reached an agreement to file a Joint Motion for Partial Remand (Joint Motion) regarding the claim of increased rating for lumbar spine disorder.  The Court granted the motion by May 2015 Order, returning the case to the Board.  In September 2015, the Board remanded the increased rating issue to the Agency of Original Jurisdiction (AOJ) for development consistent with the terms of the Joint Motion.  That development has not yet been accomplished and the matter is not before the Board at this time. 

In addition, the Board takes notice of more issues raised on appeal based upon the Veteran's timely Notice of Disagreement (NOD) with RO adjudicative action in requesting entitlement to earlier effective date for service connection for right wrist sprain; a separate rating for incomplete paralysis of the external popliteal nerve (common peroneal) right lower extremity, beyond sciatic radiculopathy; and initial compensable rating for residuals, right ankle sprain.  As discussed below, those issues are before the Board given the guidance of the Court.

The issues of increased rating for lumbar spine disorder, and matters requiring issuance of an SOC are addressed in the REMAND portion of the decision below and REMANDED to the AOJ.


FINDING OF FACT

In April 2015, prior to the promulgation of a decision on the appeal, the Veteran provided written notification withdrawing the appeal of the issue of entitlement to service connection for radiculopathy of right upper extremity.


CONCLUSION OF LAW

The criteria for withdrawal of issue on appeal of service connection for right upper extremity radiculopathy by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

The Veteran has withdrawn from appeal the claim of service connection for radiculopathy of the right upper extremity and, hence, there remain no allegations of errors of fact or law for appellate consideration.  The Veteran withdrew this claim upon April 2015 correspondence.  Accordingly, the Board does not have jurisdiction to review the claim and it is dismissed.

ORDER

The claim for entitlement to service connection for radiculopathy of the right upper extremity is dismissed.  


REMAND

As was indicated, given the Veteran's March 2014 formal Notice of Disagreement (VA Form 21-0958) the AOJ should issue a Statement of the Case on the issues of an earlier effective date for grant of service connection for right wrist sprain; a separate rating for neurological disorder of right lower extremity; and, compensable rating for right ankle sprain.  See Manlincon v. West, 12 Vet. App. 238 (1999).  See also, 38 C.F.R. § 19.29.  Incidentally, the Veteran's NOD documentation identified another issue she was contesting of entitlement to an increased rating for gastroesophageal reflux disease (GERD), however, subsequent RO rating action granted what was the full benefit sought of a 30 percent rating, and so SOC is not required for that matter.             

Accordingly, the case is REMANDED for the following action:

Issue a Statement of the Case addressing the issues of entitlement to an effective date prior to April 30, 2007 for the grant of service connection for residuals of sprain, right wrist; a separate rating for incomplete paralysis of the external popliteal nerve (common peroneal) right lower extremity, beyond the already service-connected sciatic radiculopathy; and initial compensable rating for residuals, right ankle sprain.   Only if the Veteran submits a timely Substantive Appeal addressing these issues should they be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


